Exhibit 10.1

 

JACOBS ENGINEERING GROUP INC.

 

1989 EMPLOYEE STOCK PURCHASE PLAN

(As amended and restated on January 19, 2017)

 

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries and Designated Affiliates with an opportunity to
purchase Shares of the Company. This Plan includes two components: a Code
Section 423 Component (the “423 Component”) and a non-Code Section 423 Component
(the “Non-423 Component”). It is the intention of the Company to have the 423
Component qualify as an “employee stock purchase plan” under Section 423 of the
Code. The provisions of the 423 Component, accordingly, shall be construed so as
to extend and limit participation in a uniform and nondiscriminatory basis
consistent with the requirements of Section 423 of the Code. In addition, this
Plan authorizes the grant of purchase rights under the Non-423 Component that
does not qualify as an “employee stock purchase plan” under Section 423 of the
Code; such purchase rights shall be granted pursuant to rules, procedures or
subplans adopted by the Committee designed to achieve tax, securities laws or
other objectives for Eligible Employees and the Company. Except as otherwise
provided herein, the Non-423 Component will be operated and administered in the
same manner as the 423 Component.

 

2. Definitions.

 

(a) “Administrator” means the Company’s Senior Vice President, Chief Human
Resources Officer or one or more of the Company’s officers or management team
appointed by the Board or Committee to administer the day-to-day operations of
the Plan. Except as otherwise provided in the Plan, the Board or Committee may
assign any of its administrative tasks to the Administrator.

 

(b) “Affiliate” means (a) any entity that, directly or indirectly, is controlled
by, controls or is under common control with, the Company and (b) any entity in
which the Company has a significant equity interest, in either case as
determined by the Committee, whether now or hereafter existing.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Change in Control” means, with respect to the Company, a change in control
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A under the Exchange Act, provided that such a
change in control shall be deemed to have occurred at such time as (i) any
“person” (as that term is used in Sections 13(d) and 14(d)(2) of the Exchange
Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities representing 35% or more of
the combined voting power for election of Directors of the then outstanding
securities of the Company or any successor of the Company; (ii) during any
period of two (2) consecutive years or less, individuals who at the beginning of
such period constituted the Board cease, for any reason, to constitute at least
a majority of the Board, unless the election or nomination for election of each
new Director was approved by a vote of at least two-thirds of the Directors then
still in office who were Directors at the beginning of the period; (iii) the
consummation of any merger or consolidation as a result of which the Shares
shall be changed, converted or exchanged (other than by merger with a wholly
owned subsidiary of the Company) or any liquidation of the Company or any sale
or other disposition of 50% or more of the assets or earning power of the
Company; or (iv) the consummation of any merger or consolidation to which the
Company is a party as a result of which the persons who were shareholders of the
Company immediately prior to the effective date of the merger or consolidation
shall have beneficial ownership of less than 50% of the combined voting power
for election of directors of the surviving corporation following the effective
date of such merger or consolidation; provided, however, that no Change in
Control shall be deemed to have occurred if, prior to such time as a Change in
Control would otherwise be deemed to have occurred, the Board determines
otherwise.

 

1



--------------------------------------------------------------------------------

(e) “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto, and the regulations promulgated
thereunder.

 

(f) “Committee” means the Human Resource & Compensation Committee of the Board
or another committee designated by the Board, or the person(s) or entity
delegated the responsibility of administering the Plan.

 

(g) “Company” means Jacobs Engineering Group Inc., including any successor
thereto.

 

(h) “Compensation” means wages and salary but exclusive of overtime pay and
regularly paid wage premiums (such as evening or shift premiums), commissions,
income from equity compensation awards, bonuses, contributions to other plans,
and other compensation, unless otherwise determined by the Administrator. The
Committee shall have the discretion to determine the application of this
definition to employees outside the United States.

 

(i) “Designated Affiliate” means any Affiliate selected by the Administrator as
eligible to participate in the Non-423 Component.

 

(j) “Designated Subsidiary” means any Subsidiary selected by the Administrator
as eligible to participate in the 423 Component.

 

(k) “Disability” means the Participant becoming unable to engage in any
substantial gainful activity by reason of any medical determinable physical or
mental impairment that can be expected to result in death or that has lasted or
can be expected to last for a continuous period of not less than 12 months,
within the meaning of Code Section 422(c)(6).

 

(l) “Director” means a member of the Board.

 

(m) “Effective Date” shall mean the date the Plan becomes effective in
accordance with Section 25.

 

(n) “Eligible Employee” means (i) any individual who is treated as an active
employee in the records of the Company or any Designated Subsidiary or (ii) any
individual who is treated as an active employee in the records of the Company or
any Designated Affiliate, in each case regardless of any subsequent
reclassification by the Company or by any Designated Subsidiary or Designated
Affiliate, any governmental agency, or any court; provided, however, in all
cases, only following the completion of one year of service as an active
employee of the Company, Designated Subsidiary, or Designated Affiliate. The
Administrator, in its discretion, from time to time may, prior to an Offering
Date for a particular Offering and for all purchase rights to be granted on such
Offering Date under such Offering, determine that the definition of Eligible
Employee will or will not include an individual if he or she customarily works
not more than twenty (20) hours per week or not more than five (5) months in any
calendar year (or, in each case, such lesser period of time as may be determined
by the Administrator in its discretion), provided that any such exclusion is
applied with respect to each Offering in a uniform manner to all
similarly-situated employees who otherwise would be Eligible Employees for that
Offering. The Administrator, in its discretion, may further modify this
definition as applied to the Non-423 Component. For purposes of the 423
Component, the employment relationship shall be treated as continuing intact
while the individual is on military or sick leave or other bona fide leave of
absence approved by the Company or the Designated Subsidiary so long as the
leave does not exceed three (3) months or if longer than three (3) months, the
individual’s right to reemployment is provided by statute or has been agreed to
by contract or in a written policy of the Company which provides for a right of
reemployment following the leave of

 

2



--------------------------------------------------------------------------------

absence. The employment relationship shall be treated as continuing intact where
an Eligible Employee transfers employment between the Company, Designated
Subsidiaries and/or Designated Affiliates; provided, however, that an individual
who is not employed by the Company or a Designated Subsidiary on the Offering
Date and through a date that is no more than three (3) months prior to the
Purchase Date will participate only in the Non-423 Component unless the
individual continues to have a right to reemployment with the Company or a
Designated Subsidiary provided by statute or contract or in a written policy of
the Company which provides for a right of reemployment following the leave of
absence. The Administrator shall establish rules to govern other transfers into
the 423 Component, and between any separate Offerings established thereunder,
consistent with the applicable requirements of Section 423 of the Code.

 

(o) “Employer ” means, individually and collectively, the Company, a Designated
Affiliate and the Designated Affiliates, a Designated Subsidiary and the
Designated Subsidiaries.

 

(p) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
from time to time, or any successor law thereto, and the regulations promulgated
thereunder.

 

(q) “Fair Market Value” means, with respect to the Shares, as of any date, (i)
the closing per-share sales price of the Shares (A) as reported by the NYSE
composite tape for such date or (B) if the Shares are no longer listed on the
NYSE but are listed on any other national stock exchange or national market
system, as reported on the stock exchange composite tape for securities traded
on such exchange for such date, or, with respect to each of clauses (A) and (B),
if there were no sales on such date, on the closest preceding date on which
there were sales of Shares, or, (ii) in the event there shall be no public
market for the Shares on such date, the fair market value of the Shares as
determined in good faith by the Committee upon the reasonable application of a
reasonable valuation method.

 

(r) “NYSE” means the New York Stock Exchange.

 

(s) “Offering” means an offer under the Plan of a purchase right that may be
exercised during an Offering Period as further described in Section 2(t). For
purposes of this Plan, the Committee may designate separate Offerings under the
Plan (the terms of which need not be identical) in which Eligible Employees of
one or more Designated Subsidiaries or Designated Affiliates will participate,
even if the dates of the applicable Offering Periods of each such Offering are
identical.

 

(t) “Offering Date” means the first Trading Day of each Offering Period.

 

(u) “Offering Period” means a period of six months during which a purchase right
granted pursuant to the Plan may be offered, or such different period for the
offer of the purchase right as may be established by the Committee. In no event
shall an Offering Period exceed 27 months. The duration and timing of Offering
Periods may be changed pursuant to Section 4.

 

(v) “Parent” means a “parent corporation” of the Company whether now or
hereinafter existing as defined in Section 424(e) of the Code.

 

(w) “Participant” means any Eligible Employee who participates in the Plan as
described in Section 5.

 

(x) “Payroll Deduction Authorization Form” means any written agreement,
enrollment form, contract or other instrument or document (in each case in paper
or electronic form) evidencing that an Eligible Employee has elected to become a
Participant in the Plan, which may, but need not, require execution by a
Participant.

 

(y) “Plan” means the Jacobs Engineering Group Inc. 1989 Employee Stock Purchase
Plan (as Amended and Restated on January 19, 2017), including both the 423
Component and the Non-423 Component.

 

(z) “Purchase Date” means the last Trading Day of each month during the Offering
Period.

 

3



--------------------------------------------------------------------------------

(aa) “Purchase Price” means a per-Share amount to be paid by a Participant to
purchase a Share during the Offering Period. Such Purchase Price shall be
established in the manner specified by the Committee and in effect thereafter
unless otherwise changed by the Committee, for each Offering prior to an
Offering Period, shall be ninety-five percent (95%) of the Fair Market Value of
a Share on the relevant Purchase Date. Such Purchase Price may be established by
the Committee by any manner or method the Committee determines, pursuant to
Section 16, and subject to (i) with respect to the 423 Component, compliance
with Section 423 of the Code (or any successor rule or provision or any other
applicable law, regulation or stock exchange rule) or (ii) with respect to the
Non-423 Component, pursuant to such manner or method as determined by the
Committee to comply with applicable local law.

 

(bb) “Share” means a share of common stock of the Company, par value $1.00 per
share, or such other security of the Company (i) into which such share shall be
changed by reason of a recapitalization, merger, consolidation, split-up,
combination, exchange of shares or other similar transaction or (ii) as may be
determined by the Committee pursuant to Section 16.

 

(cc) “Subsidiary” means a “subsidiary corporation” of the Company whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

(dd) “Trading Day” means a day on which the NYSE is open for trading.

 

3. Eligibility. Any Eligible Employee on a given Offering Date shall be eligible
to participate in the Plan, provided, however, that employees who are citizens
or residents of a non-U.S. jurisdiction may be excluded from participation in
the Plan or an Offering if the participation of such Employees is prohibited
under the laws of the applicable jurisdiction or if complying with the laws of
the applicable jurisdiction would cause the Plan or an Offering to violate
Section 423 of the Code. Further, notwithstanding any provisions of the Plan to
the contrary, no Eligible Employee may be granted a purchase right under the 423
Component of the Plan (i) to the extent that, immediately after the grant, such
Eligible Employee (or any other person whose stock would be attributed to such
Eligible Employee pursuant to Section 424(d) of the Code) would own capital
stock of the Company and/or hold outstanding purchase rights to purchase capital
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of the capital stock of the Company or of any Subsidiary,
or (ii) to the extent that his or her rights to purchase capital stock under all
employee stock purchase plans of the Company and its subsidiaries accrues at a
rate that exceeds Twenty-Five Thousand Dollars (US$25,000) worth of such stock
(determined at the Fair Market Value of the shares of such stock at the time
such purchase right is granted) for each calendar year in which such purchase
right is both outstanding and exercisable.

 

4. Offering Periods. The Plan shall be implemented by consecutive six-month
Offering Periods with a new Offering Period commencing on the first Trading Day
in January and July or on such other date as the Committee shall determine, and
continuing thereafter to the last Trading Day of the respective six-month period
or until terminated in accordance with Section 20. Within the limitations set
forth in Section 2(t), the Committee shall have the power to change the duration
of Offering Periods (including the commencement dates thereof) with respect to
future offerings without stockholder approval if such change is announced prior
to the scheduled beginning of the first Offering Period to be affected
thereafter.

 

5. Participation. An Eligible Employee may become a Participant in the Plan by
completing, within any prescribed enrollment period prior to the applicable
Offering Date, a Payroll Deduction Authorization Form (electronic or otherwise)
and/or any other forms and following any procedures for enrollment in the Plan
as may be established by the Administrator from time to time.

 

6. Payroll Deductions or Contributions.

 

(a) At the time a Participant completes any Payroll Deduction Authorization
Form, enrollment form and/or procedure to enroll in the Plan, as provided in
Section 5, he or she shall elect to have payroll deductions made on

 

4



--------------------------------------------------------------------------------

each pay day during the Offering Period in an amount not exceeding 15% of the
Compensation that he or she receives on each pay day during the Offering Period,
provided, that should a pay day occur on a Purchase Date, a Participant shall
have the payroll deductions made on such day applied to his or her account under
the new Offering Period, unless otherwise provided by the Administrator and
subject to withdrawal by the Participant as provided in Section 10. The
Administrator may permit Eligible Employees participating in a specified
Offering to contribute amounts to the Plan through payment by cash, check or
other means to comply with non-U.S. requirements, provided, that such
contributions shall not exceed 15% of the Compensation received each pay period,
during the Offering Period. A Participant’s enrollment in the Plan shall remain
in effect for successive Offering Periods unless terminated as provided in
Section 10.

 

(b) Payroll deductions or contributions, as applicable, for a Participant shall
commence on the first pay day following the Offering Date and shall end on the
last pay day in the Offering Period to which such authorization is applicable
(subject to subsection 6(a)), unless sooner terminated by the Participant as
provided in Section 10.

 

(c) A Participant may discontinue his or her participation in the Plan as
provided in Section 10 by completing any forms and following any procedures for
withdrawal from the Plan as may be established by the Administrator from time to
time. Further, the Participant may increase or decrease payroll deductions or
contributions by completing any form or following any procedure established by
the Administrator from time to time.

 

(d) At the time that Shares are purchased under the Plan, or at the time some or
all of the Company’s Shares issued under the Plan are disposed of, the
Participant must make adequate provision for the Company’s or its Subsidiary’s
or Affiliate’s federal, state, or any other tax liability payable to any
authority, national insurance, social security, payment-on-account or other tax
obligations, if any, which arise as a result of participation in the Plan,
including, for the avoidance of doubt, any liability of the Participant to pay
an employer tax or social insurance contribution obligation, which liability has
been shifted to the Participant as a matter of law or contract. At any time, the
Company or its Subsidiary or Affiliate, as applicable, may, but shall not be
obligated to, withhold from the Participant’s compensation the amount necessary
for the Company or its Subsidiary or Affiliate, as applicable, to meet
applicable withholding obligations, including any withholding required to make
available to the Company or its Subsidiary or Affiliate, as applicable, any tax
deductions or benefits attributable to sale or early disposition of Shares by
the Eligible Employee. In addition, the Company or its Subsidiary or Affiliate,
as applicable, (i) may withhold from the proceeds of the sale of Shares, (ii)
may withhold a sufficient whole number of Shares otherwise issuable following
purchase having an aggregate fair market value sufficient to pay applicable
withholding obligations, or (iii) may withhold by any other means set forth in
the applicable Payroll Deduction Authorization Form. Where necessary to avoid
negative accounting treatment, the Company or its Subsidiary or Affiliate shall
not withhold taxes in excess of the applicable maximum marginal tax rates.

 

7. Grant of Purchase Right. On the Offering Date of each Offering Period, each
Eligible Employee participating in such Offering Period shall be granted a right
to purchase on each Purchase Date during such Offering Period (at the applicable
Purchase Price) up to a number of Shares determined by dividing such Eligible
Employee’s payroll deductions or contributions accumulated prior to such
Purchase Date by the applicable Purchase Price; provided, however, that in no
event shall an Eligible Employee be permitted to purchase during each Offering
Period more than 2,400 Shares subject to adjustment pursuant to Section 15, and
provided further that such purchase shall be subject to the limitations set
forth in Sections 3 and 14. The Committee may, for future Offering Periods,
increase or decrease, in its discretion, the maximum number of Shares that an
Eligible Employee may purchase during each Offering Period. The purchase of
Shares pursuant to the purchase right shall occur as provided in Section 8,
unless the Participant has withdrawn pursuant to Section 10. Each purchase right
expires following the applicable Purchase Date.

 

8. Purchase of Shares.

 

(a) Unless a Participant withdraws from the Plan as provided in Section 10, on
the Purchase Date, the maximum number of Shares, including fractional shares, as
may be purchased with the accumulated payroll

 

5



--------------------------------------------------------------------------------

deductions or contributions in the Participant’s account shall be purchased for
such Participant at the applicable Purchase Price, subject to the limitations in
Section 7 and Section 8(b). Unless specifically permitted by the Committee,
fractional shares shall not be purchased under the Plan. In the absence of such
permission by the Committee, any payroll deductions or contributions accumulated
in a Participant’s account which are not sufficient to purchase a full Share
shall, at the discretion of the Committee, be returned to the Participant or be
retained in the Participant’s account for the subsequent Offering Period,
subject to earlier withdrawal by the Participant as provided in Section
10. During a Participant’s lifetime, Shares may be purchased pursuant to the
Participant’s purchase right only by the Participant.

 

(b) No Participant in the 423 Component of the Plan is permitted to purchase
shares under all employee stock purchase plans of the Company and its
subsidiaries at a rate that exceeds $25,000 in Fair Market Value (determined at
the time the purchase right is granted) for each calendar year in which any
stock purchase right is both outstanding and exercisable.

 

(c) If the Company determines that, on a given Purchase Date, the number of
Shares with respect to which purchase rights are to be exercised may exceed (i)
the number of Shares that were available for sale under the Plan on the Offering
Date of the applicable Offering Period, or (ii) the number of Shares available
for sale under the Plan on such Purchase Date, the Company shall make a pro-rata
allocation of the Shares available for purchase on such Purchase Date in as
uniform a manner as shall be practicable to be equitable among all Participants
exercising purchase rights on such Purchase Date. The Company may make a
pro-rata allocation of the Shares available on the Offering Date of any
applicable Offering Period pursuant to the preceding sentence, notwithstanding
any authorization of additional Shares for issuance under the Plan by the
Company’s shareholders subsequent to such Offering Date. In such event, any
residual payroll deductions or contributions accumulated in a Participant’s
account which are not used to purchase Shares shall be promptly refunded to the
relevant Participant or beneficiary, as applicable.

 

9. Delivery. By enrolling and participating in the Plan, each Participant shall
be deemed to have authorized the establishment of a brokerage account on his or
her behalf at a securities brokerage firm selected by the Company.
Alternatively, the Company may provide for Plan share accounts for each
Participant to be established by the Company or by an outside entity selected by
the Committee which is not a brokerage firm. As soon as reasonably practicable
after each Purchase Date on which a purchase of Shares occurs, the Company shall
arrange for the delivery to each Participant of the Shares purchased upon
exercise of his or her purchase right to the Participant’s brokerage or Plan
share account in a form determined by the Company. Notwithstanding any other
provision of the Plan, unless otherwise determined by the Administrator or
required by any applicable law, rule or regulation, the Company shall not
deliver to any Participant certificates evidencing Shares issued in connection
with any purchase under the Plan, and instead such Shares shall be recorded in
the books of the brokerage firm or, as applicable, the Company, its transfer
agent, stock plan administrator or such other outside entity which is not a
brokerage firm.

 

10. Withdrawal.

 

(a) A Participant may decide not to purchase Shares on a given Purchase Date and
opt to withdraw all, but not less than all, the payroll deductions or
contributions credited to his or her account and not yet used to purchase Shares
under the Plan at any time by giving notice in a form or manner prescribed by
the Administrator from time to time, except that no withdrawals shall be
permitted for the ten (10) day period immediately preceding each Purchase Date,
or other time period specified by the Administrator in its discretion. All of
the Participant’s payroll deductions or contributions credited to his or her
account shall, at the discretion of the Administrator, (i) be retained in
Participant’s account and used to purchase Shares at the next Purchase Date, or
(ii) be paid to such Participant as soon as reasonably practicable after receipt
of notice of withdrawal and such Participant’s purchase right for the Offering
Period shall be terminated automatically, and no further payroll deductions or
contributions for the purchase of Shares shall be made for such Offering Period.
If a Participant withdraws from an Offering Period, payroll deductions or
contributions shall not resume at the beginning of the succeeding Offering
Period unless he or she satisfactorily completes the process to re-enroll in the
Plan as prescribed by the Administrator from time to time.

 

6



--------------------------------------------------------------------------------

(b) A Participant’s withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan that may
hereafter be adopted by the Company or in succeeding Offerings which commence
after the termination of the Offering Period from which he or she has withdrawn.

 

11. No Right to Employment. Participation in the Plan by a Participant shall not
be construed as giving a Participant the right to be retained as an employee of
the Company, a Subsidiary, or an Affiliate, as applicable. Furthermore, the
Company, a Subsidiary, or an Affiliate may dismiss a Participant from employment
at any time, free from any liability or any claim under the Plan.

 

12. Termination of Employment. Unless otherwise determined by the Administrator,
upon a Participant’s ceasing to be an Eligible Employee, due to termination of
employment for any reason (other than death or Disability), he or she shall be
deemed to have elected to withdraw from the Plan and the payroll deductions or
contributions credited to such Participant’s account during the Offering Period
but not yet used to purchase Shares under the Plan shall be returned to such
Participant and such Participant’s purchase right shall be terminated
automatically. Unless otherwise determined by the Administrator, upon a
Participant’s ceasing to be an Eligible Employee, due to termination of
employment on account of death or Disability, the Participant or, in the case of
his or her death, the person or persons entitled thereto under Section 17 may
elect to (i) purchase Shares on the next applicable Purchase Date, as may be
purchased with the accumulated payroll deductions or contributions in the
Participant’s account in accordance with the terms of the Plan and Section 8 or,
(ii) elect to withdraw from the Plan as described in this Section 12.

 

13. Interest. No interest will accrue on the contributions of a Participant in
the Plan, except as may be required by applicable law, as determined by the
Administrator.

 

14. Shares Available for Purchase under the Plan.

 

(a) Basic Limitation. Subject to adjustment pursuant to Section 15, the
aggregate number of Shares authorized for sale under the Plan is 30,977,108
Shares. The limitation set forth in this section may be used to satisfy
purchases of Shares under either the 423 Component or the Non-423 Component.

 

(b) Rights as an Unsecured Creditor. Until the Shares are issued (as evidenced
by the appropriate entry on the books of the Company or of a duly-authorized
transfer agent or broker selected by the Company), a Participant shall only have
the rights of an unsecured creditor with respect to such Shares, and no right to
vote or receive dividends or any other rights as a stockholder shall exist with
respect to such Shares.

 

(c) Sources of Shares Deliverable at Purchase. Any Shares issued after purchase
may consist, in whole or in part, of authorized and unissued Shares or of
treasury Shares.

 

15. Adjustments for Changes in Capitalization and Similar Events.

 

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the maximum number of Shares that shall be made
available for sale under the Plan, the maximum number of Shares that each
Participant may purchase during the Offering Period (pursuant to Section 7) or
over a calendar year under the $25,000 limitation (pursuant to Section 8(b)) and
the per Share price used to determine the Purchase Price shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares resulting from any nonreciprocal transaction between the Company and its
shareholders, (such as a stock dividend, stock split, spin-off, rights offering
or recapitalization through a large, nonrecurring cash dividend), that affects
the Shares (or other securities of the Company) or the price of Shares (or other
securities) and causes a change in the per share value of the Shares underlying
outstanding purchase rights. Such adjustment shall be made by the Committee,
whose determination in that respect shall be final, binding and conclusive. The
Committee may not delegate its authority to make adjustments pursuant to this
paragraph. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares subject to a purchase right.

 

7



--------------------------------------------------------------------------------

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Purchase Date (the “New Purchase Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Company. The New Purchase Date
shall be before the date of the Company’s proposed dissolution or liquidation.
The Company shall notify each Participant, at least ten (10) U.S. business days
prior to the New Purchase Date, that the Purchase Date for the Participant’s
purchase right has been changed to the New Purchase Date and that Shares shall
be purchased automatically for the Participant on the New Purchase Date, unless
prior to such date the Participant has withdrawn from the Offering Period as
provided in Section 10.

 

(c) Change in Control. In the event of a Change in Control, each outstanding
purchase right shall be assumed or an equivalent purchase right substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the purchase right, the Offering Period then in progress shall be
shortened by setting a New Purchase Date and shall end on the New Purchase Date.
The New Purchase Date shall be before the date of the Company’s proposed merger
or Change in Control. The Company shall notify each Participant in writing, at
least ten (10) U.S. business days prior to the New Purchase Date, that the
Purchase Date for the Participant’s purchase right has been changed to the New
Purchase Date and that Shares shall be purchased automatically for the
Participant on the New Purchase Date, unless prior to such date the Participant
has withdrawn from the Offering Period as provided in Section 10.

 

16. Administration.

 

(a) Authority of the Committee. Subject to the terms of the Plan and applicable
law, and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have sole and plenary authority to
administer the Plan, including, without limitation, the authority to:

 

(i) construe, interpret, reconcile any inconsistency in, correct any default in
and supply any omission in, and apply the terms of the Plan and any Payroll
Deduction Authorization Form or other instrument or agreement relating to the
Plan,

 

(ii) determine eligibility and adjudicate all disputed claims filed under the
Plan, including whether Eligible Employees shall participate in the 423
Component or the Non-423 Component and which entities shall be Designated
Subsidiaries or Designated Affiliates,

 

(iii) determine the terms and conditions of any purchase right to purchase
Shares under the Plan,

 

(iv) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan,

 

(v) amend an outstanding purchase right or grant a replacement purchase right
for a purchase right previously granted under the Plan if, in the Committee’s
discretion, it determines that (A) the tax consequences of such purchase right
to the Company or the Participant differ from those consequences that were
expected to occur on the date the purchase right was granted, or
(B) clarifications or interpretations of, or changes to, tax law or regulations
permit purchase rights to be granted that have more favorable tax consequences
other than initially anticipated, and

 

(vi) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan.

 

Notwithstanding any provision to the contrary in this Plan, the Committee may
adopt rules or procedures relating to the operation and administration of the
Plan to accommodate the specific requirements of local laws and procedures for
jurisdictions outside of the United States. Without limiting the generality of
the foregoing, the Committee specifically is authorized to adopt rules,
procedures and subplans, which, for purposes of the Non-423

 

8



--------------------------------------------------------------------------------

Component, may be outside the scope of Section 423 of the Code, regarding,
without limitation, eligibility to participate, the definition of Compensation,
handling of payroll deductions, making of contributions to the Plan (including,
without limitation, in forms other than payroll deductions), establishment of
bank or trust accounts to hold payroll deductions, payment of interest,
conversion of local currency, obligations to pay payroll tax, determination of
beneficiary-designation requirements, withholding procedures and handling of
Share issuances, which may vary according to local requirements. The Committee
may assign any of its administrative tasks set forth in this paragraph to the
Administrator, unless constrained by applicable law. However, the Committee may
not delegate its authority to make adjustments pursuant to Section 15(a).

 

(b) Committee Decisions. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations and other decisions under or with
respect to the Plan or any right to purchase Shares granted under the Plan made
by the Committee or its delegate, including, but not limited to decisions of the
Administrator in fulfilling its duties under the Plan, shall be final,
conclusive, and binding upon all persons, including the Company, Designated
Subsidiary, Designated Affiliate, Participant, Eligible Employee, or any
beneficiary of such person, as applicable.

 

(c) Indemnification. To the extent allowable pursuant to applicable law, each
member of the Board, the Committee, the Administrator or any employee of the
Company, a Designated Subsidiary, or a Designated Affiliate (each such person, a
“Covered Person”) shall be indemnified and held harmless by the Company from any
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by such Covered Person in connection with or resulting from any claim,
action, suit, or proceeding to which he or she may be a party or in which he or
she may be involved by reason of any action or failure to act pursuant to the
Plan and against and from any and all amounts paid by him or her in satisfaction
of judgment in such action, suit, or proceeding against him or her; provided,
however, that he or she has acted in accordance with his or her duties and
responsibilities to the Company under applicable law, and provided that he or
she gives the Company an opportunity, at its own expense, to handle and defend
any claim, action, suit, or proceeding to which he or she is a party before he
or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such Covered Persons may be entitled pursuant to the
Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

17. Death. Unless otherwise provided in an enrollment form or procedures
established by the Administrator from time to time, in the event of the
Participant’s death, any accumulated payroll deductions and other contributions
not used to purchase Shares shall be paid to and any Shares credited to his or
her brokerage or Plan share account shall be transferred to Participant’s heirs
or estate as soon as reasonably practicable following the Participant’s death.

 

18. Transferability. Payroll deductions, contributions credited to a
Participant’s account and any rights with regard to the purchase of Shares
pursuant to a purchase right or to receive Shares under the Plan may not be
assigned, alienated, pledged, attached, sold or otherwise disposed of in any way
(other than by will, the laws of descent and distribution or as provided in
Section 17) by the Participant. Any such attempt at assignment, transfer, pledge
or other disposition shall be without effect, except that the Company may treat
such act as an Offering to withdraw funds from an Offering Period in accordance
with Section 10.

 

19. Use of Funds. All payroll deductions or contributions received or held by
the Company under the Plan may be used by the Company for any corporate purpose,
and the Company shall not be obligated to segregate such payroll deductions or
contributions except as may be required by applicable local law, as determined
by the Administrator, and if so required by the laws of a particular
jurisdiction, shall apply to all Participants in the relevant Offering except to
the extent otherwise permitted by U.S. Treasury
Regulation Section 1.423-2(f). Until Shares are issued, Participants shall only
have the rights of an unsecured creditor, although Participants in specified
Offerings may have additional rights where required under local law, as
determined by the Administrator.

 

9



--------------------------------------------------------------------------------

20. Amendment and Termination.

 

(a) Subject to any applicable law or government regulation and to the rules of
the NYSE or any successor exchange or quotation system on which the Shares may
be listed or quoted, the Plan may be amended, modified, suspended or terminated
by the Board without the approval of the shareholders of the Company. This
termination authority may not be delegated. Except as provided in Section 15, no
amendment may make any change in any purchase right previously granted which
adversely affects the rights of any Participant or any beneficiary (as
applicable) without the consent of the affected Participant or beneficiary. To
the extent necessary to comply with Section 423 of the Code (or any successor
rule or provision or any other applicable law, regulation or stock exchange
rule), the Company shall obtain shareholder approval of any amendment in such a
manner and to such a degree as required.

 

(b) Without shareholder approval and without regard to whether any Participant
rights may be considered to have been “adversely affected,” the Committee or its
delegate, including the Administrator, in each case to the extent permitted
under the terms of the Plan, applicable law, the by-laws of the Company and
under the Committee charter, may change the Offering Periods, limit the
frequency or number of changes in the amount withheld during an Offering Period,
establish the exchange rate applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding in excess of the amount designated
by a Participant to adjust for delays or mistakes in the Company’s processing of
properly completed Participant Offerings, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Shares for each Participant properly
correspond with amounts withheld from the Participant’s Compensation, and
establish such other limitations or procedures as the Committee deems
appropriate.

 

21. Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form and manner specified by the Administrator at the
location, or by the person, designated by the Administrator for the receipt
thereof.

 

22. Conditions Upon Issuance of Shares.

 

(a) Shares shall not be issued with respect to a purchase right unless the
purchase of Shares pursuant to such purchase right and the issuance and delivery
of such Shares comply with all applicable law. This may include, without
limitation U.S. and non-U.S. and state and local rules and regulations
promulgated under U.S. securities laws, and the requirements of any stock
exchange upon which the Shares may then be listed. Share issuance is subject to
the approval of counsel for the Company with respect to such compliance. In the
event that any payroll deductions or contributions cannot be used to purchase
shares due to noncompliance with applicable rules and regulations, such payroll
deductions or contributions shall be promptly refunded to the relevant
Participant or beneficiary, as applicable.

 

(b) As a condition to the purchase of Shares pursuant to a purchase right, the
Company may require the person on whose behalf Shares are purchased to represent
and warrant at the time of any such purchase that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required by any of the applicable provisions of law described in subsection (a)
above.

 

23. Share Issuance. All Shares delivered under the Plan pursuant to the exercise
of a purchase right to purchase Shares shall be subject to such stop-transfer
orders and other restrictions as the Company may deem advisable under the Plan
or the rules, regulations, and other requirements of the U.S. Securities and
Exchange Commission, the NYSE or any other stock exchange or quotation system
upon which such Shares or other securities are then listed or reported and any
applicable Federal or state laws, and the Company may take whatever steps are
necessary to effect such restrictions.

 

10



--------------------------------------------------------------------------------

24. Term of Plan. The Plan shall terminate on the earlier of (i) the date the
Plan is terminated by the Board in accordance with Section 20 and (ii) the date
on which all purchase rights are exercised in connection with a dissolution or
liquidation pursuant to Section 15(b) or Change in Control pursuant to Section
15(c). No further purchase rights shall be granted or Shares purchased, and no
further payroll deductions or contributions shall be collected under the Plan
following such termination.

 

25. Shareholder Approval. The Plan, as amended and restated, will become
effective on January 19, 2017 following approval by the shareholders of the
Company. If the Company stockholders do not approve the amended and restated
Plan, any amounts deducted from Participants will be administered based upon the
terms of the Plan immediately prior to the amendment and restatement presented
to the Company shareholders for approval.

 

26. Code Section 409A; Tax Qualification.

 

(a) Purchase rights granted under the 423 Component are exempt from the
application of Section 409A of the Code. Purchase rights granted under the
Non-423 Component to U.S. taxpayers are intended to be exempt from the
application of Section 409A under the short-term deferral exception and any
ambiguities shall be construed and interpreted in accordance with such intent.
Subject to Section 26(b), purchase rights granted to U.S. taxpayers under the
Non-423 Component are subject to such terms and conditions that will permit such
purchase rights to satisfy the requirements of the short-term deferral exception
available under Section 409A of the Code, including the requirement that the
Shares subject to a purchase right be delivered within the short-term deferral
period. Subject to Section 26(b), in the case of a Participant who would
otherwise be subject to Section 409A of the Code, to the extent the Company
determines that a purchase right or the exercise, payment, settlement or
deferral is subject to Section 409A of the Code, the purchase right shall be
granted, exercised, paid, settled or deferred in a manner that will comply with
Section 409A of the Code, including Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Effective Date.
Anything in the foregoing to the contrary notwithstanding, the Company shall
have no liability to a Participant or any other party if the purchase right that
is intended to be exempt from, or compliant with Section 409A of the Code is not
so exempt or compliant or for any action taken by the Company with respect
thereto.

 

(b) Although the Company may endeavor to (i) qualify a purchase right for
favorable tax treatment under the laws of the U.S. or jurisdictions outside of
the U.S. or (ii) avoid adverse tax treatment (e.g., under Section 409A of the
Code), the Company makes no representation to that effect and expressly disavows
any covenant to maintain favorable or avoid unfavorable tax treatment,
notwithstanding anything to the contrary in this Plan, including Section
26(a). The Company is not constrained in its corporate activities by any
potential negative tax impact on Participants under the Plan.

 

27. Severability. If any particular provision of this Plan is found to be
invalid or otherwise unenforceable, such determination shall not affect the
other provisions of the Plan, but the Plan shall be construed in all respects as
if such invalid provision were omitted.

 

28. Governing Law and Jurisdiction. Except to the extent that provisions of this
Plan are governed by applicable provisions of the Code or any other substantive
provision of federal law, this Plan shall be construed in accordance with the
laws of Delaware, without giving effect to the conflict of laws principles
thereof. The jurisdiction and venue for any disputes arising under, or any
action brought to enforce (or otherwise relating to) this Plan shall be
exclusively in the courts in Dallas County, Texas, including the Federal Courts
located therein (should Federal jurisdiction exist).

 

29. Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan.

 

11